DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 7-12, 29-31, 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the specific interactions and structures of the drive shaft assembly cannot be found in the prior art, and it would not be reasonable for the Examiner to combine several references in order to make a 103 obviousness rejection.  Of note are the axial and rotational fixation of the first and second drive shaft members, as well as the first and second fingers, which have a flexing region and are capable of engaging the tool.  The most similar prior art is that which is cited in the prior action, Del Rio, (US 2012/02599337).  While there exists many similarities, the prior art no longer reads on this application with the inclusion of the features of the grasping fingers, which, unlike Del Rio, have a region of the finger which is capable of flexing and thereby adjusting to the incoming shaft of the attachment.  Del Rio and other similar prior art devices utilize a solid grasping finger which is moved into place as single unit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731